J. S31042/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: A.N.S., AND              :     IN THE SUPERIOR COURT OF
T.S., JR., MINORS                            :           PENNSYLVANIA
                                             :
APPEAL OF: T.S., SR., NATURAL                :         No. 218 WDA 2017
FATHER                                       :


                  Appeal from the Order, December 28, 2016,
               in the Court of Common Pleas of Cambria County
                 Orphans’ Court Division at Nos. 2016-205 IVT,
                                 2016-206 IVT


BEFORE: PANELLA, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                         FILED MAY 26, 2017

      Appellant,      T.S.,   Sr.   (“Father”),   appeals   from   the   order   of

December 28, 2016, terminating his parental rights to the children, A.N.S.

and T.S., Jr. (“the Children”). After careful review, we affirm.

      The trial court, following three evidentiary hearings, made the

following findings:

                  1.    On March 9, 2016, Cambria County
            Children and Youth Services (“CYS”) filed petitions to
            terminate the parental rights of [K.D., “Mother”],
            age 23, [], and [Father], age 32, [], to their
            respective children.       [Mother] is the biological
            mother of [J.D.D.], [] age 3, []; [A.N.S.], [] age 2,
            []; and [T.S., Jr.], [] now 11 months old []. [Father]
            is the biological father of [A.N.S.] and [T.S., Jr.].
            The biological father of [J.D.D.] is unknown. The
            grounds alleged are 23 Pa.C.S.[A.] Section 2511(a)
            Subsections (1), (2), (5), and (8).

                  2. Counsel was appointed for the parents and
            children, and after continuance requests granted by
J. S31042/17


          the Court evidentiary hearings were held on June 22,
          2016; September 20, 2016; and September 29,
          2016.    After transcripts of the hearings were
          prepared and reviewed by counsel, all counsel
          submitted memoranda of their respective positions.

                 3. In July 2014, [Mother] and [Father] moved
          to Johnstown, Cambria County, Pennsylvania from
          Onondaga County, New York where [Mother] was
          involved with the New York Department of Social
          Services as a result of issues resulting in a neglect
          petition being filed involving [J.D.D.] and then newly
          born [A.N.S.].

                4. Both [Mother] and [Father] were referred
          to Dennis M. Kashurba, a licensed psychologist.
          [Mother] was evaluated by Mr. Kashurba who issued
          a report dated August 20, 2014 (Petitioner Exhibit
          11). The purpose of the evaluation was to gather
          information pertinent to ascertaining what type of
          services would be appropriate to ensure the best
          interests of [Mother]’s two children. [Mother] had a
          history of anger management and impulse control
          problems. Mr. Kashurba in his report stated in part:

                      “Her judgment in the session
                appeared to be good once she would
                pause and think about the answer she
                had impulsively given to a question. Her
                level of insight appeared to be at an
                early adolescent level of development
                and rather consistent with the obtained
                estimate of intellectual functioning as
                noted below.”

               In his diagnostic impression, Mr. Kashurba
          wrote:

                “Axis I     Impulse Control Disorder,
                            NOS Relational Problem NOS
                            Anxiety Disorder NOS ADHD,
                            Combined Type Disruptive
                            Behavior Disorder, NOS, by
                            history Mathematics Disorder


                                  -2-
J. S31042/17


                           Bipolar Disorder, NOS, by
                           history

               Axis II     Borderline Intellectual
                           Functioning Histrionic
                           Personality Disorder with
                           Paranoid Traits and
                           Obsessive Compulsive
                           Features”

                In Mr. Kashurba’s summary of the various
          tests administered to [Mother], he stated:

                     “All of her performances fell within
               a relatively consistent band between the
               normal late 10-year level of development
               and the normal early 12-year level of
               development.”

               5. In Mr. Kashurba’s conclusion he stated:

                      “The total information available at
               the present time suggests that [Mother]
               has below average overall intellectual
               ability and academic skills.      She also
               appears to have long-standing mental
               health issues which may adversely affect
               her ability to harness her intellectual
               skills   in  terms     of   learning   and
               independently implementing appropriate
               parenting techniques with her children.
               Thus, it does appear that there will be
               the ongoing need for comprehensive,
               multimodal mental health services as
               well as a variety of social services that
               can typically be facilitated through CYS.
               [Mother] claims that she plans to
               become enrolled in parenting classes at
               some time in the future whenever an
               opening exists for a six-week class.
               However,     her    mental    health   and
               cognitive issues clearly indicate that her
               need for services is well beyond the
               scope of typical parent training classes.


                                 -3-
J. S31042/17


               Additionally, the mental health issues of
               her paramour ([Father]) suggests that
               there will be an ongoing need for an
               external agent of control (CYS)...”

                6. On September 24, 2014, Mr. Kashurba
          penned a report based upon his evaluation of
          [Father]. The purpose of that evaluation was to
          gather information pertinent to determining the
          probability of [Father] developing the ability to
          parent his children by himself or with the assistance
          of his paramour, [Mother]. In the clinical interview
          portion of his report, Mr. Kashurba states:

                      “[Father] presented on time for his
               scheduled appointment.       Initially, his
               affect    was    calm    and   composed.
               However, later when he was informed of
               ongoing     CYS    concerns   that     were
               inconsistent with his perspective of the
               home and family situation, he became
               somewhat irate. He then proceeded to
               engage in denial and minimize the
               circumstances documented by the CYS
               caseworker, CYS social worker, and the
               IFS [(“Independent Family Services”)]
               home management person.            [Father]
               actually appeared to possess grossly
               normal intellectual potential.          He
               admitted that he has been hearing
               ‘voices’ for the past eight years’ time.
               These voices were described as ‘Bob’
               who supposedly is ‘a mean son of a bitch
               and what I would be like if I was bad.’
               The other voice, Tom, was described as
               ‘my good side.’ Supposedly Tom tells
               [Father] not to listen to Bob. In addition
               to hearing these voices, [Father]
               admitted that he sometimes sees them.
               Bob was described as being ‘tall and
               built’ and being blond with blue eyes.
               Tom, on the other hand, was described
               as having dark hair and hazel eyes and
               being slim.”


                                  -4-
J. S31042/17



               Further, Mr. Kashurba notes:

                       “[Father]    clearly   had      a
               preoccupation with the overvalued idea
               regarding the status of the dogs in his
               life...[.] It was reasonably obvious that
               [Father] viewed the dogs at least as
               equals to the children in terms of status
               within the family and perhaps higher in
               status.”

               In Mr. Kashurba’s summary he notes:

                      “[Father]’s    performance       on
               academic testing today found him to
               meet with frustration in basic reading
               skills at a beginning 4th grade level of
               difficulty. This performance placed him
               within the mildly mentally deficient range
               and only at the 1st percentile for his
               chronological age group.”

               Mr. Kashurba concludes:

                      “The total information available at
               the present time suggests that [Father]
               would     have     adequate    intellectual
               potential to learn appropriate parenting
               strategies if his mental health issues
               could be ameliorated.      In his current
               ‘off meds’ condition, there is little
               likelihood that he will be able to
               ameliorate his mental health difficulties,
               which are chronic and severe, to a
               degree that he will be able to harness his
               low average intellectual potential to learn
               and        independently        implement
               appropriate parenting strategies for the
               children. His overvalued idea regarding
               the status of the dogs (supposed service
               animals) suggests that these animals will
               continue to be a higher priority to
               [Father] than the children in the


                                  -5-
J. S31042/17


               household. Unfortunately, it would be
               this   examiner’s     opinion that   the
               supposed service animals have actually
               adversely affected [Father]’s ability to
               function in society.”

                7. As a result of a permanency review hearing
          held on April 20, 2015, the Juvenile Court found that
          the parents had only been minimally compliant with
          the permanency plan and that there had been
          minimal     progress     toward     alleviating   the
          circumstances necessitating the original placement.

                8. Among the Juvenile Judge’s orders, both
          parents were to enroll, participate, attend, and
          successfully complete parenting skill classes; comply
          with the agency social worker in addressing their
          mental health issues; no pets were permitted in the
          residence; and all pets were to be removed prior to
          any consideration of the children’s return home to
          either parent’s residence. [Father] was to have a
          psychiatric evaluation, which the Court notes he
          successfully completed on January 13, 2016
          (Respondent Exhibit 2).

                9. Another permanency review hearing was
          held on September 21, 201[5]. Again the Juvenile
          Court found only minimal compliance with the
          permanency plan and only minimal progress toward
          eliminating the circumstances necessitating the
          original placement.     Supervised visits were to
          continue, and both [Mother] and [Father] were
          ordered to submit to random drug screens.

                10.    [Father] was again evaluated by
          Mr. Kashurba resulting in reports of November 5 and
          November 12, 2015. Mr. Kashurba noted in his
          report:

                      “It would be this examiner’s
               impression that the prognosis for
               significant improvement in the parenting
               domain would not be substantially
               improved and in all likelihood would not


                                  -6-
J. S31042/17


                make positive contribution to the
                children. Thus, this examiner has no
                choice but to concur with the opinion of
                the CYS and home management staff
                that permanency through adoption would
                be in the children’s best interests.”

                 11.   The results of the January 27, 2016
          permanency review hearing are significant in that
          the parties again had made only minimal compliance
          with the permanency plan, but the Court further
          found that the children had been in placement for 15
          of the last 22 months, neither parent was a
          placement option for the children, and that the
          parents had refused to allow the agency to inspect
          and photograph any residence since October of that
          year. In addition, even with attending mental health
          services both parents continued [to] display
          significant mental health instability. Both parents
          have cognitive limitations that are not likely to
          change in a reasonable period of time. The children
          need a permanent, consistent environment, and the
          goal was changed to adoption.

                 12.   This Court further reviewed in detail
          Petitioner’s Exhibit 13, which were court summaries
          given to the Juvenile Court in October 2014, April
          2015, September 2015, and January 2016.

                In the April 13, 2015 court summary it was
          noted that the home was found to be in a deplorable
          condition, including but not limited to garbage, food,
          clothes, dog feces and dog urine on the[] floor and
          furniture. Due to the ongoing nature of the house
          and the parents’ aggressive conversation with the
          social worker, all social worker visits were moved to
          the [CYS] Office.

                 In the September 21, 2015 report, it was
          noted that the parents now lived separately from
          each other.       [Mother] still required constant
          redirection to focus on the skills that she was being
          taught.    The social worker continued to observe
          positive progress in her ability to control her


                                  -7-
J. S31042/17


          impulses and aggressive outbursts however. The
          social [worker] noted that neither parent appeared
          to be able to multitask and supervise and interact
          with both children at the same time. When the
          social worker addressed making good decisions,
          [Father] and [Mother] became very angry and
          defensive and verbalized their belief they are fine
          because they do not have their children so they are
          doing nothing wrong. The parents were not open[]
          to changing their lifestyle to demonstrate stability for
          their children to return home.

               In the final report to the Court                dated
          January 22, 2016, the social worker noted:

                       “This social worker continues to
                have numerous concerns regarding
                [Mother]’s ability to provide for her
                children’s basic needs, safety, and
                well-being due to her parenting deficit,
                cognitive limitations, and mental health.
                [Mother] has demonstrated that she is
                unable to adequately parent her children
                during a two-hour visitation, as well as
                maintain a stable lifestyle.   It is this
                social worker’s opinion [that] due to
                [Mother]’s cognitive limitations, her
                resistance to participate in parenting
                instruction, and her mental health it is
                not likely she can remedy these concerns
                in a timely manner.

                       Regarding [Father], he has shown
                consistency when parenting one child;
                however, he is resistant to social work
                services. This social worker has serious
                concerns regarding his mental health
                stability and his need for changing his
                daily functioning.      It is this social
                worker’s opinion that [because of]
                [Father]’s    mental   health,     cognitive
                limitations, and unwillingness to change
                his daily functioning [] it is also unlikely



                                   -8-
J. S31042/17


               he could alleviate the concerns in a
               timely manner.”

                13.    This Court is well aware that the
          termination of parental rights is one of the most
          serious and severe steps a court can take. As to
          [Father], this Court admits to struggling between
          separating the concept of “reasonable doubt” versus
          a civil case, clear and convincing evidence. This
          Court has examined the individual circumstances of
          this case and considered all explanations and
          accomplishments as to the [F]ather and the lack of
          explanations as to the [M]other on the issues before
          the Court.

                 14.   Addressing the best interests of the
          children, the Court may rely on the testimony of the
          caseworkers and/or social workers. In the report
          (Petitioner Exhibit 10), the caseworker and
          caseworker supervisor note that:

                     “[Father] and [Mother] have the
               barrier of their mental health and
               cognitive limitations that prevent them
               from making the necessary significant
               changes to provide for their children’s
               safety and well-being in a reasonable
               period of time. In addition, they lie,
               attempt to manipulate, and refuse to
               take responsibility for their actions.

                     [Father] and [Mother] do love the
               children. There is no bond between both
               parents and [T.S., Jr.] as they have only
               seen him three times since his placement
               from the hospital on January 15, 2016.
               [Mother] has demonstrated minimal
               bonding with [A.N.S.] and [J.D.D.] and
               with that it was not a true parent-child
               bond with either due to her mental
               health and cognitive limitations. For the
               brief period of time [Father] visited with
               [A.N.S.] alone a parent-child bond was
               present.     Once the visits resumed


                                 -9-
J. S31042/17


                  together again both parents paid less
                  attention and time with [A.N.S.]. The
                  most significant bond was the bond
                  between [J.D.D.] and [Father] though
                  [Father] is not [J.D.D.]’s biological
                  father.

                        [J.D.D.] and [A.N.S.] have a
                  genuine bond with their foster family and
                  [T.S., Jr.] is bonding with his foster
                  family which demonstrates that they will
                  be able to build a healthy bond with an
                  adoptive family.”

           ....

                 16. This Court has found that there does not
           presently exist a strong bond between [Mother] and
           her three children. In terminating the parental rights
           of [Mother], this Court has found that this will best
           meet the developmental, physical, and emotional
           needs and welfare of the children.

                 17. In regard to [Father], the Court has found
           that any bond that exists is minimal. Further, that in
           terminating the rights of [Father] to his two children,
           this Court has found that this will best meet the
           developmental, physical, and emotional needs and
           welfare of those children.

Order, 12/28/16 at 1-11.

     By order entered December 28, 2016, the trial court terminated the

parental rights of both Mother and Father. The trial court determined that

CYS established a basis for termination under 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), & (8). (Id. at 11-12.) The trial court also found that termination

best met the developmental, physical, and emotional needs and welfare of

the Children under Section 2511(b).     (Id. at 10-11.)   This timely appeal



                                   - 10 -
J. S31042/17


followed.   In response to Father’s Pa.R.A.P. 1925(b) concise statement of

errors complained of on appeal, the trial court relied on its Opinion and

Order of December 28, 2016. (Order, 2/14/17 at 1.)

      Father has raised the following issues for this court’s review on appeal:

            1.    Whether the trial court properly considered the
                  efforts made by Father to alleviate the
                  conditions which led to the agency’s filing a
                  Petition to terminate his parental rights[?]

            2.    Whether the Petitioner below had met its
                  burden of terminating Father’s parental rights
                  by clear and convincing evidence[?]

            3.    Whether the trial court erred in relying upon
                  the testimony of an expert when said expert
                  was relying upon inaccurate information[?]

Father’s brief at 1-2.

            When considering appeals such as the one presently
            before us, we are guided by the following:

                  When reviewing an appeal from a decree
                  terminating parental rights, we are
                  limited to determining whether the
                  decision of the trial court is supported by
                  competent evidence. Absent an abuse of
                  discretion, an error of law, or insufficient
                  evidentiary support for the trial court’s
                  decision, the decree must stand. Where
                  a trial court has granted a petition to
                  involuntarily terminate parental rights,
                  this Court must accord the hearing
                  judge’s decision the same deference that
                  we would give to a jury verdict.

            In re: Involuntary Termination of C.W.S.M. and
            K.A.L.M., 839 A.2d 410, 414 (Pa.Super. 2003). We
            are also aware that:



                                    - 11 -
J. S31042/17


                 In    a    proceeding     to    involuntarily
                 terminate parental rights, the burden of
                 proof is upon the party seeking
                 termination to establish by “clear and
                 convincing” evidence the existence of
                 grounds for doing so. The standard of
                 “clear and convincing” evidence is
                 defined as testimony that is so clear,
                 direct, weighty, and convincing as to
                 enable the trier of fact to come to a clear
                 conviction, without hesitance, of the
                 truth of the precise facts in issue.

           In re A.L.D., 797 A.2d 326, 336 (Pa.Super. 2002)
           (quoting In re Adoption of Atencio, 539 Pa. 161,
           650 A.2d 1064, 1066 (1994)).

In re C.L.G., 956 A.2d 999, 1003-1104 (Pa.Super. 2008) (en banc).

           Moreover, an abuse of discretion occurs “when the
           course pursued represents not merely an error of
           judgment, but where the judgment is manifestly
           unreasonable or where the law is not applied or
           where the record shows that the action is a result of
           partiality, prejudice, bias or ill will.” Id. Generally,

                 [o]ur case law has made clear that under
                 Section 2511, the court must engage in a
                 bifurcated process prior to terminating
                 parental rights. In re D.W., 856 A.2d
1231, 1234 (Pa.Super. 2004). Initially,
                 the focus is on the conduct of the parent.
                 The party seeking termination must
                 prove by clear and convincing evidence
                 that the parent’s conduct satisfies the
                 statutory    grounds    for    termination
                 delineated in Section 2511(a). In re
                 B.L.L.,   787 A.2d 1007,    1013-14
                 (Pa.Super.     2001).        Only    after
                 determining that the parent’s conduct
                 warrants termination of his or her
                 parental rights must the court engage in
                 the second part of the analysis:
                 determination of the needs and welfare


                                    - 12 -
J. S31042/17


                  of the child under the standard of best
                  interests of the child. C.M.S., supra,
                  [884 A.2d 1284, 1286-87 (Pa.Super.
                  2005)]; A.C.H., supra, [803 A.2d 224,
                  229 (Pa.Super. 2002)]; B.L.L., supra.
                  Although a needs and welfare analysis is
                  mandated by the statute, it is distinct
                  from and not relevant to a determination
                  of whether the parent’s conduct justifies
                  termination of parental rights under the
                  statute. One major aspect of the needs
                  and welfare analysis concerns the nature
                  and status of the emotional bond
                  between parent and child.

            In re Adoption of R.J.S., 901 A.2d 502, 508
            (Pa.Super. 2006).

Id. at 1004 (brackets in original).

            We need only agree with the orphans’ court as to
            any one subsection of Section 2511(a), as well as
            Section 2511(b), in order to affirm. In re B.L.W.,
            843 A.2d 380, 384 (Pa.Super. 2004) (en banc),
            appeal denied, 581 Pa. 668, 863 A.2d 1141
            (2004). Here, we analyze the court’s decision to
            terminate under Section 2511(a)(2) and (b), which
            provide as follows.

            (a)   General Rule.--The rights of a parent in
                  regard to a child may be terminated after
                  a petition filed on any of the following
                  grounds:

                  ***

                  (2)   The repeated and continued
                        incapacity, abuse, neglect or
                        refusal of the parent has
                        caused the child to be
                        without essential parental
                        care, control or subsistence
                        necessary for his physical or
                        mental well-being and the


                                      - 13 -
J. S31042/17


                      conditions and causes of the
                      incapacity, abuse, neglect or
                      refusal cannot or will not be
                      remedied by the parent.

                ***

          (b)   Other considerations.--The court in
                terminating the rights of a parent shall
                give primary consideration to the
                developmental, physical and emotional
                needs and welfare of the child.        The
                rights of a parent shall not be terminated
                solely on the basis of environmental
                factors such as inadequate housing,
                furnishings, income, clothing and medical
                care if found to be beyond the control of
                the parent. With respect to any petition
                filed pursuant to subsection (a)(1), (6)
                or (8), the court shall not consider any
                efforts by the parent to remedy the
                conditions described therein which are
                first initiated subsequent to the giving of
                notice of the filing of the petition.

          23 Pa.C.S.A. § 2511(a)(2), (b).

In re Adoption of C.D.R., 111 A.3d 1212, 1215-1216 (Pa.Super. 2015).

                In order to terminate parental rights
                pursuant to 23 Pa.C.S.A. § 2511(a)(2),
                the following three elements must be
                met:      (1) repeated and continued
                incapacity, abuse, neglect or refusal;
                (2) such incapacity, abuse, neglect or
                refusal has caused the child to be
                without essential parental care, control
                or subsistence necessary for his physical
                or mental well-being; and (3) the causes
                of the incapacity, abuse, neglect or
                refusal cannot or will not be remedied.

          In re Adoption of M.E.P., 825 A.2d 1266, 1272
          (Pa.Super. 2003) (citation omitted). “The grounds


                                  - 14 -
J. S31042/17


           for termination due to parental incapacity that
           cannot be remedied are not limited to affirmative
           misconduct. To the contrary, those grounds may
           include acts of refusal as well as incapacity to
           perform parental duties.” In re A.L.D., 797 A.2d
326, 337 (Pa.Super. 2002) (citations omitted).

Id. at 1216.

     The record indicates that Father failed to comply with the court’s

directives. For example, Father refused to get rid of the Pitbull dogs, which

was a condition of having the Children returned. At one time, there were as

many as 10 dogs in the residence, including 7 puppies. (Notes of testimony,

6/22/16 at 37.)   The residence was covered in dog feces and smelled of

ammonia due to the presence of dog urine. (Id. at 169.) The Pitbull dogs

were aggressive, overly protective, and malnourished, leading to a fear that

they would attack the Children. (Notes of testimony, 9/20/16 at 131, 152-

153.) Mr. Lonnie Maldet, a CYS caseworker, testified that Mother and Father

asked for money for dog food and baby formula.       (Id. at 131.)   He was

concerned that a hungry Pitbull dog could turn on one of the Children. (Id.)

Sabrina Uebel, another CYS caseworker, testified that there was one cup of

dog food for three large Pitbulls, including one that was pregnant. (Id. at

152.) The baby slept on the floor with the hungry Pitbulls. (Id.) Ms. Uebel

testified that the dogs were large and aggressive and had to be put in the

room upstairs during CYS visits. (Id. at 152-153.)

     Father could not afford to feed the dogs and lacked the motivation to

obtain free food from the pet food pantry.     (Id. at 152.)    The upstairs


                                   - 15 -
J. S31042/17


nursery had been damaged by the dogs.          (Id. at 31.)   It was clear that

Father put the needs of the dogs above those of the Children. (Id. at 15,

124, 156; 6/22/16 at 136-137, 178.)          Ashley Shaffer, a licensed social

worker employed by CYS, testified regarding Father’s relationship with his

dogs:

             My concern with the dogs was it was court ordered
             from the beginning that the children would not be
             considered to go home without the removal of the
             dogs or any animals [from] that home. Your feelings
             of the dogs had been more than the feelings of your
             children. You had expressed to me that the dogs
             give you love. They make you want to be a better
             person and that you love them very much and you
             did that for your mental health. At one point you
             had stated to me that you could not get rid of your
             dogs because you were afraid they would feel
             abandon [sic] and you could not let your dogs feel
             that way. However, at no point did you ever say
             that about your children in foster care.

Notes of testimony, 6/22/16 at 197-198.

        Mr. Kashurba concluded that Father “clearly had a preoccupation with

the overvalued idea regarding the status of the dogs in his life.”

(Psychological Evaluation, 9/24/14 at 4.)     “It was reasonably obvious that

[Father] viewed the dogs at least as equals to the children in terms of status




                                    - 16 -
J. S31042/17


within the family and perhaps higher in status.” (Id. at 4-5.) Father never

did remove the dogs despite the court’s explicit directions.1

      Father had numerous financial issues that were never remedied. While

he made efforts at budgeting, he continued to do things to cause his own

financial instability such as losing subsidized housing by failing to notify the

landlord that Mother was living with him. (Notes of testimony, 9/20/16 at

14.) Ms. Shaffer testified that, “[W]e discussed it on a weekly basis that all

they had to do was contact the Johnstown Housing Authority and put

[Mother] on the Section 8 lease. Despite being told that weekly, they never

followed through and he in fact lost his Section 8 housing.”         (Notes of

testimony, 6/22/16 at 187.)      Father failed to pay his bills on time each

month. (Notes of testimony, 9/20/16 at 14.) When the heating bill was not

paid, the family would all sleep together on the living room floor. (Notes of

testimony, 9/20/16 at 33, 94-95, 152.) Mother and Father relied on Father’s

social security disability income to pay the bills; however, the family was

financially unstable. (Notes of testimony, 9/29/16 at 13.) Father received

$775 per month and his monthly expenses were approximately $750. (Id.

at 13-15.) Father did claim he received approximately $200-250 cash per

week doing work under the table. (Id. at 23, 28.) However, Mother and


1
  According to Father, the Pitbulls were “service animals.” Father presented
a letter dated May 1, 2013, from Thomas Maltese, M.D., a psychiatrist,
stating that the dogs were therapeutic. (Notes of testimony, 6/22/16 at
142-143.) According to Dr. Maltese’s letter, the dogs helped ground Father
in reality and relieve stress. (Id. at 143.)


                                     - 17 -
J. S31042/17


Father often could not afford diapers for the Children. (Notes of testimony,

9/20/16 at 156.) Despite their financial pressures, there was testimony that

Father would purchase crab legs for himself. (Id.)

      The condition of the family’s residence was described as deplorable

and unsanitary. The house was littered with garbage and dog waste. (Notes

of testimony, 6/22/16 at 169.)        There was clutter and dried vomit

throughout the house.    (Id. at 21-22, 33.)     Ms. Shaffer testified that the

smell made her physically ill.   (Id. at 169.)    The kitchen was covered in

trash, empty beer bottles, and dirty dishes. (Notes of testimony, 9/20/16 at

33.) Ms. Gustkey-Patterson testified that the house smelled like dogs. (Id.

at 100.) There was trash and cockroaches in and around the home. (Id.)

Sometimes she was afraid to enter the property.         (Id. at 99-100.)    In

addition, the residence was not child-proofed and was unsafe, with knives

lying around within reach of the Children. (Id. at 31, 101, 142.) Mr. Maldet

testified that there were pocket knives, hunting knives, and kitchen knives

strewn about, as well as cigarette butts and lighters.     (Id. at 136, 142.)

There was evidence of drug and alcohol abuse at the home. (Id. at 87-90;

notes of testimony, 6/22/16 at 194-195.) Father never complied with the

court’s directive to maintain a consistently safe and clean home.

      There was also testimony that Father was unable to appropriately care

for the Children. Father was unable to multi-task and effectively parent the

children together. (Notes of testimony, 6/22/16 at 39.) Father appeared to



                                    - 18 -
J. S31042/17


be overwhelmed during the supervised visitations and could only focus on

one child at a time. (Id. at 170.) Father was often unprepared for visits

and would leave the brief visits to smoke cigarettes. (Id. at 39, 171.) He

would ignore suggestions from the CYS caseworkers. (Id. at 40-41.) Father

disregarded safety concerns.      (Id.)     Father was often defensive and

combative when given suggestions or advice. (Id. at 173.) During one of

the supervised visits, A.N.S. was gagging and choking on a large piece of hot

dog. (Id. at 41.) When instructed that the pieces were too large for A.N.S.,

Father simply ignored the caseworker and continued to eat his own hot dog

while the caseworker attended to A.N.S. (Id.) In addition, neither parent

made any effort to change the Children’s diapers. (Psychological Evaluation,

9/24/14 at 2.)    When prompted by the caseworker to change one of the

Children’s dirty diapers, Father and Mother argued over who was going to do

it.   (Id.)   When they did change the Children’s diapers, they would not

dispose of the dirty diapers properly. (Notes of testimony, 9/20/16 at 144.)

       Furthermore, Father failed to cooperate fully with IFS and his mental

health providers and follow through with recommendations from the

psychological evaluations. Father denied access to his home to caseworkers

on numerous occasions.       (Notes of testimony, 6/22/16 at 34-36, 60.)

Father was discharged from the Alternative Community Resource Program

(“ACRP”).     Father’s attendance was inconsistent, and he was ultimately

discharged for failure to comply with the attendance policy.       (Notes of



                                   - 19 -
J. S31042/17


testimony, 9/20/16 at 80-82.) As a result, Father’s outpatient therapist at

ACRP, Alyssa Gusmerotti, testified that she was barely able to “scratch the

surface” of working with Father. (Id. at 82.)

        Father argues that he successfully completed the Nulton Diagnostic

and Treatment Center’s Adult Partial Hospitalization Program on January 13,

2016.     (Father’s brief at 6.)   Father argues that he attended all of the

sessions, and his psychiatrist testified that he was very cooperative. (Id.,

citing notes of testimony, 9/20/16 at 117-118.)      CYS did not dispute that

Father finished the program. (CYS’s brief at 15.) However, Father conceded

that the program essentially taught him the same skills he had already

acquired in prior treatment and that he did not get much out of it. (Notes of

testimony, 9/20/16 at 184, 204; 9/29/16 at 10.) Father testified that it was

basically the same as a program he attended in New York.              (Notes of

testimony, 9/29/16 at 10.) In addition, there was testimony that Father’s

attitude during the program was that of resistance and that his progress was

not significant.   (Notes of testimony, 6/22/16 at 42, 164.)      Ms. Shaffer

testified,

             Throughout the time [Father] was in partial, and I
             would ask him what he was learning, his response
             would always be, I haven’t learned anything. There
             were issues where during group [Father] was making
             inappropriate comments about drugs and alcohol.
             There was a man who had been sober for over
             20 years and is re-learning coping skills and [Father]
             told him to go have a beer.




                                     - 20 -
J. S31042/17


Id. at 176-177.       Stephen Bower from Nulton testified that Father

successfully completed the program but that he could not remember

whether or not they had any problems with Father during group therapy

sessions. (Notes of testimony, 9/20/16 at 64-66.)

      Father was ordered to attend the program in October 2014 by the

juvenile court judge. (Case record summary, CYS’s brief, Appendix 1 at 3-4;

notes of testimony, 6/22/16 at 38.) By his own admission, Father did not

enroll in the program until August 2015, when he finally decided it was

necessary to “kiss butt” to try to get the Children back. (Notes of testimony,

9/20/16 at 199-201.)     In the meantime, while Father delayed, A.N.S. and

T.S., Jr., were growing up in foster care.

      Father also contends that the reports and recommendations of

Mr. Kashurba, upon which the trial court relied, were based upon incorrect

information. (Father’s brief at 9.) According to Father, Mr. Kashurba based

his recommendations upon an erroneous report by Ms. Shaffer that Father

was not compliant with the program and was close to being removed from

the program.    (Id. at 8-9.)    In fact, Father argues that he successfully

completed the program.

      Any such conflicts in the evidence were for the trial court to resolve.

The trial court heard the testimony that Father completed the program.

Furthermore, as CYS points out, Mr. Kashurba did not rely solely on

Ms. Shaffer’s report that Father was not meeting the requirements of the



                                     - 21 -
J. S31042/17


program. (CYS’s brief at 16.) In fact, Mr. Kashurba’s September 24, 2014

report was authored 10 months before Father even started the program.

(Id.) In addition, Mr. Kashurba reviewed numerous documents and reports

from multiple sources and also conducted his own interviews with Father,

including observing him interact with the Children. (Id.; notes of testimony,

6/22/16 at 110, 113-120.)       Mr. Kashurba’s conclusion that Father was

unlikely to make any significant improvements in parenting skills or make

any positive contribution to the Children was based on a multitude of

factors, including personal observations, not just Ms. Shaffer’s report.

        Finally, Father argues that the main reason the Children were removed

from the home was because of poor housekeeping and financial problems.

According to Father, he made an effort to implement a workable monthly

budget and also to improve the condition of the residence. (Father’s brief at

10.)

        There was testimony that Father attempted to establish a workable

budget.    (Notes of testimony, 9/20/16 at 16.)     However, the record also

reflects that Father had continuing financial issues.     One of the juvenile

court’s requirements was that Father pay rent, utilities, and other bills on

time.    (Notes of testimony, 6/22/16 at 28.)     Ms. Kathy Scaife from IFS

testified that while Father made an effort, the utility bills were not

consistently paid on time. (Notes of testimony, 9/20/16 at 13-15.) There

was testimony that Mother and Father shut off the heat in the winter to save



                                    - 22 -
J. S31042/17


money.    (Notes of testimony, 6/22/16 at 191-192.)       Some of Father’s

financial problems were the result of mismanagement, e.g., trying to feed

10 dogs and purchasing $30 in crab legs for his own consumption while the

Children went without diapers.   (Notes of testimony, 9/20/16 at 156.)    If

Father had complied with the court’s order to get rid of the dogs, it would

have freed up some money to take care of the Children’s needs.

     Regarding the deplorable conditions, while they would show some

measurable improvement over short periods of time, they would always

return to the status quo. (Notes of testimony, 9/20/16 at 16.) Ms. Scaife

testified that some months the house looked okay and then other months it

was terrible. (Id.) The conditions were not consistently acceptable. (Id. at

17-18.) Ms. Scaife described clothing, papers, empty food containers, and

food wrappers spread throughout the home. (Id. at 30-31.) She testified

that the clutter was a tripping hazard for the Children. (Id.) According to

Ms. Shaffer, in April 2015 she had to move visits off-site due to poor

housekeeping.   (Notes of testimony, 6/22/16 at 169.)    She described dog

feces and garbage strewn about the floor, as well as the odor of urine and

marijuana smoke.      (Id.)   This testimony was corroborated by CYS

caseworker Barbara Brzana who described a house full of fecal matter, dried

vomit, clutter, and garbage. (Id. at 33.) On each of three occasions she

visited the home from January 2015 to March 2015, the conditions were the




                                   - 23 -
J. S31042/17


same. (Id.; notes of testimony, 9/29/16 at 36.) Any inconsistences in the

accounts of the witnesses were for the trial court to reconcile.

        In addition, as stated above, Father refused caseworkers entry into the

residence on numerous occasions. (Notes of testimony, 6/22/16 at 60.) So,

there is no way of knowing what the house looked like on those occasions

when caseworkers were denied entry.           Moreover, it is clear that the trial

court’s order was not based solely on the parties’ finances or the condition of

the home. As set forth at length supra, the Children were in physical and

psychological danger.     They were living in filth.    Besides the Pitbulls and

knives lying around, there was testimony of ongoing drug use and domestic

violence.    (Notes of testimony, 6/22/16 at 44, 194-195.)         It was readily

apparent to the trial court that despite 15 months of intensive services,

Father was unable or unwilling to remedy the conditions which led to the

Children’s placement, and they would continue to be at risk if returned to his

care.    Our review of the record supports the trial court’s conclusion that

Father is incapable of parenting the Children, and that his parental

incapacity has left the Children without essential parental care or control.

Additionally, it was reasonable for the court to determine that Father will

not, or cannot, remedy this incapacity.

             Next, we consider whether termination was proper
             under Section 2511(b).[2] Section 2511(b) “focuses

2
  “Although [Father] does not challenge the trial court’s analysis of
Section 2511(b), we proceed to address this issue nonetheless.” In re
C.L.G., 956 A.2d at 1010.


                                     - 24 -
J. S31042/17


          on whether termination of parental rights would best
          serve the developmental, physical, and emotional
          needs and welfare of the child.” In re Adoption of
          J.M., 991 A.2d 321, 324 (Pa.Super. 2010). As this
          Court has explained, “Section 2511(b) does not
          explicitly require a bonding analysis and the term
          ‘bond’ is not defined in the Adoption Act. Case law,
          however, provides that analysis of the emotional
          bond, if any, between parent and child is a factor to
          be considered” as part of our analysis.         In re
          K.K.R.-S., 958 A.2d 529, 533 (Pa.Super. 2008).
          “While a parent’s emotional bond with his or her
          child is a major aspect of the subsection 2511(b)
          best-interest analysis, it is nonetheless only one of
          many factors to be considered by the court when
          determining what is in the best interest of the child.”
          In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011)
          (citing K.K.R.-S., 958 A.2d at 533-36).

                [I]n addition to a bond examination, the
                trial court can equally emphasize the
                safety needs of the child, and should also
                consider the intangibles, such as the
                love, comfort, security, and stability the
                child might have with the foster parent.
                Additionally, this Court stated that the
                trial   court    should    consider    the
                importance of continuity of relationships
                and whether any existing parent-child
                bond can be severed without detrimental
                effects on the child.

          Id. (quoting In re A.S., 11 A.3d 473, 483
          (Pa.Super. 2010)); see also In re T.D., 949 A.2d
910, 920-23 (Pa.Super. 2008), appeal denied, 601
Pa. 684, 970 A.2d 1148 (2009) (affirming the
          termination of parental rights where “obvious
          emotional ties exist between T.D. and Parents, but
          Parents are either unwilling or unable to satisfy the
          irreducible minimum requirements of parenthood,”
          and where preserving the Parents’ rights would
          prevent T.D. from being adopted and attaining
          permanency).



                                  - 25 -
J. S31042/17


In re Adoption of C.D.R., 111 A.3d at 1219.

        Here, T.S., Jr., was placed directly from the hospital after birth and

had spent his entire life in the foster care system.      A.N.S. was only 2½

months old when she was removed from Father’s care.             There was no

meaningful bond between Father and the Children.          (Notes of testimony,

6/22/16 at 180-181.) Father rarely showed A.N.S. any attention. (Id. at

44-45, 174-175.) In fact, Father focused mainly on J.D.D., who is not his

biological child.   (Id. at 44.)    The trial court found that the Children are

successfully bonding with their foster family, indicating that they will be able

to build a healthy bond with an adoptive family.       (Order, 12/28/16 at 10

¶14.)

        The evidence supports the trial court’s determination that it would be

in the Children’s best interest if Father’s parental rights were terminated.

Clearly, it would not be in the Children’s best interest for their lives to

remain on hold indefinitely in hopes that Father will one day fulfill his

obligations and be able to act as their parent.       See In re Adoption of

C.D.R., 111 A.3d at 1220, quoting M.E.P., 825 A.2d at 1276 (“A child’s life

simply cannot be put on hold in the hope that the parent will summon the

ability to handle the responsibilities of parenting.” (citations omitted)).

Father is not entitled to relief.




                                       - 26 -
J. S31042/17


      Accordingly, because we conclude that the trial court did not abuse its

discretion by involuntarily terminating Father’s parental rights pursuant to

Section 2511(a)(2) and (b), we affirm the order of the trial court.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/26/2017




                                    - 27 -